BMW Vehicle Lease Trust 2013-1 Collection Period Ending: Previous Payment Date: Current Payment Date: 2/28/13 2/20/13 3/20/13 Accrued Interest Days (30/360):30 Accrued Interest Days (act/360):28 Balances Initial Beginning of Period End of Period Aggregate Securitization Value $ $ $ Aggregate Discounted ALG Residual Value $ $ $ Reserve Fund $ $ $ Notes Class A-1 Notes $ $ $ Class A-2 Notes $ $ $ Class A-3 Notes $ $ $ Class A-4 Notes $ Overcollateralization $ $ Current Collection Period Beginning Securitization Value $ Principal Reduction Amount Ending Securitization Value $ First Priority Principal Aggregate Outstanding Note Balance (Beginning of Period) $ Aggregate Securitization Value (End of Period) $ First Priority Principal Distribution Amount - Target Note Balance $ Target Overcollateralization Amount $ Target Overcollateralization Percentage % Determination of Available Funds Collections Monthly Payments (net of Daily Advance Reimbursements)* $ Reallocation Payment - Sale Proceeds Termination Proceeds Recovery Proceeds Total Collections $ Advances Monthly Payment Advance $ Sales Proceeds Advance - Total Advances $ Optional Purchase Price Net Investment Earnings on SUBI Collection Account - Total Available Funds $ Collection Account Total Available Funds $ Withdrawals from SUBI Collection Account Payment Date Advance Reimbursement Servicing Fees Note Distribution Account (Interest Due) Note Distribution Account (First Priority Principal Distribution Amount) - Reserve Fund Deposit - Note Distribution Account (Regular Principal Distribution Amount) Trustee Fees and Expenses not paid by Servicer - Certificate Distribution Account (any remaining payments) - Total Distributions from SUBI Collection Account $ Servicer Advance Amounts Beginning Period Unreimbursed Servicer Advance $ Current Period Monthly Payment Advance Current Period Sales Proceeds Advance - Current Reimbursement of Previous Servicer Advance Ending Period Unreimbursed Previous Servicer Advances $ Note Distribution Account Amount Deposited from the Collection Account $ Amount Deposited from the Reserve Fund - Amount Paid to Noteholders $ Distributions Priority Principal Aggregate Outstanding Note Principal $ Monthly Principal Distributable Amount FirstPriorityPrincipal Current Payment Total Payment Ending Balance Per $1,000 Note Factor Class A-1 Notes - $ $ $ Class A-2 Notes - - - $ - Class A-3 Notes - - - $ - Class A-4 Notes - - - $ - - $ $ $ Interest Distributable Amount Interest Rate Current Payment Per $1,000 Class A-1 Notes % $ Class A-2 Notes % $ Class A-3 Notes % $ Class A-4 Notes % $ $ Carryover Shortfalls Prior Period Carryover Current Payment Current Period Carryover Class A-1 Interest Carryover Shortfall - - - Class A-2 Interest Carryover Shortfall - - - Class A-3 Interest Carryover Shortfall - - - Class A-4 Interest Carryover Shortfall - - - Reserve Fund Beginning Period Required Amount $ Beginning Period Amount Current Period Deposit - Net Investment Earnings Reserve Fund Draw Amount - Release to Certificateholder Ending Period Required Amount Ending Period Amount $ Pool Characteristics Initial End of Period Number of Specified Leases Weighted Average Remaining Term Weighted Average Original Term Weighted Average Seasoning Units Securitization Value Early Terminations 98 $ Scheduled Terminations 0 - Beginning Current Period Cumulative Cumulative Percent Credit Losses - $ $ % Residual Value Losses Beginning Current Period Cumulative Sales and Termination Proceeds $ $ $ ALG Residual Values Residual Value Loss / (Gain) $ $ $ Delinquencies Units Securitization Value Percentage 31-60 Days Delinquent 72 $ % 61-90 Days Delinquent 6 % 91-120 Days Delinquent 1 % 121 - 150 Days Delinquent 0 % 151 Days or More Delinquent 0 % Total 30+ Day Delinquent 79 $ % * Includes Pull Ahead amounts
